Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-15-00373-CR

                                     IN RE Robert Luis COLON

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 8, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On June 22, 2015, relator Robert Luis Colon filed a pro se petition for writ of mandamus

challenging his convictions in five underlying criminal matters. In 1984, relator was convicted of

the felony offenses of indecency with a child, aggravated rape of a child, and three counts of

burglary of a habitation. On August 30, 1985, this court affirmed relator’s convictions in Appeal

No. 04-84-00177-CR. Colon v. State, 696 S.W.2d 267, 268 (Tex. App.—San Antonio 1985, pet.

ref’d). Therefore, relator’s felony convictions became final.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07



1
 This proceeding arises out of Cause Nos. 83CR2420, 83CR2421, 83CR2422, 83CR2423 and 83CR2424, styled The
State of Texas v. Robert Luis Colon, in the 227th Judicial District Court, Bexar County, Texas.
                                                                                 04-15-00373-CR


(West 2015); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910
S.W.2d 481, 483 (Tex. Crim. App. 1995) (en banc) (holding “Article 11.07 provides the exclusive

means to challenge a final felony conviction.”). Because the relief sought in relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus.

       Accordingly, relator’s petition is dismissed for lack of jurisdiction.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-